DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.           Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.     Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner et al. (US. Pub. 2015/0137797; hereinafter “Ausserlechner”) in view of Ruigrok et al. (US. Pub. 2019/0265071; hereinafter “Ruigrok”).               Regarding claim 1, Ausserlechner discloses, in Figs. 1-10, a system (showing in Figs. 1-3, 5-7) comprising:           a magnetic target (110 in Figs. 6A-B) producing a rotating magnetic field (see paragraph [0034]);           a first set of magnetic field sensing elements (three sets of magnetic sensing elements 230_0 to 230_2 positioned on a smaller circle, see Figs. 6A-B) placed in spaced relation to the magnetic target (110) to detect the rotating magnetic field; and            a second set of magnetic field sensing elements (three sets of magnetic sensing elements 230_0 to 230_2 positioned on a larger circle; see Figs. 6A-B) placed in spaced relation to the magnetic target (110) to detect the rotating magnetic field,            wherein the first set of magnetic field sensing elements (230_0 to 230_2) is positioned closer to a center point (a center point at x=0, y=0 as shown in Figs. 6AB) of the rotating magnetic field than the second set of magnetic field sensing elements so that the first set of magnetic field sensing elements detects a stronger rotating magnetic field than the second set of magnetic field sensing elements detects (as shown in Figs. 6AB; the first set of magnetic sensing elements 230_0 to 230_2 positioned the smaller circle located closer to the rotational magnet 110 than the second set of magnetic sensing elements 230_0 to 230_2 on the larger circle, thus the first set of magnetic sensing elements detect a stronger rotating magnetic field than the second set of magnetic sensing elements).         Ausserlechner does not explicitly specify that wherein the first and second set of magnetic field sensing elements are configured to detect a stray magnetic field. 
         Ruigrok discloses a magnetic field sensing system for comprising a plurality of magnetic sensing elements (54, 56, 108, 110 and 146, 148, 150, 152, in Figs. 12-18) arranged surrounding a center point of a rotationally magnetic field generator (52 or 156), wherein the plurality of magnetic sensing elements (54, 56, 108, 110 and 146, 148, 150, 152) are placed so that the magnetic field sensing elements each detect, with approximately equal strength, a stray magnetic field (the arrangement of the magnetic sensing elements 54, 56, 108 in Figs. 12-15, each element detects, with approximately equal strength, a stray magnetic field 30; see  paragraphs [0027, 28, 43-46, 50-53]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the first and second set of magnetic field sensing elements of the magnetic measurement system of Ausserlechner for detecting a stray magnetic field as taught by Ruigrok for purpose of measuring angular position while substantially cancelling stray magnetic fields, thus improved angular accuracy, sensitivity, and enhanced robustness.
        Regarding claim 2, Ausserlechner and Ruigrok disclose the system of claim 1, Ausserlechner further teaches wherein the axes of maximum sensitivity of the magnetic field sensing elements of the first set define a first plane and the axes of maximum sensitivity of the see Fig. 5D).         Regarding claim 3, Ausserlechner and Ruigrok disclose the system of claim 2, Ausserlechner further teaches wherein the first plane and the second plane are the same plane (see Fig. 5D).         Regarding claim 4, Ausserlechner and Ruigrok disclose the system of claim 2, Ausserlechner further teaches wherein the axis of maximum sensitivity of the third magnetic field sensing element is orthogonal to the axis of maximum sensitivity of the fourth magnetic field sensing element (see Fig. 5D).          Regarding claim 8, Ausserlechner discloses the system of claim 1, Ausserlechner further teaches wherein the target comprises a body comprising a cylinder (see Fig. 1 and [0034]). 
         Regarding claim 9, Ausserlechner and Ruigrok disclose the system of claim 8, Ausserlechner further teaches wherein a first half of the cylinder has a first magnetic polarity and a second half of the cylinder has a second magnetic polarity (see Fig. 1 and [0036]).          Regarding claim 10, Ausserlechner and Ruigrok disclose the system of claim 9, Ausserlechner further teaches wherein the first and second halves of the cylinder are defined by a plane through which an axis of the cylinder runs (see Figs. 1, 4-6). 
         Regarding claim 11, Ausserlechner and Ruigrok disclose the system of claim 8, Ruigrok further teaches wherein the cylinder is defined by four quadrants, where adjacent quadrants have opposite magnetic polarities (see Figs. 15-16).          Regarding claim 12, Ausserlechner and Ruigrok disclose the system of claim 1, Regarding claim 13, Ausserlechner and Ruigrok disclose the system of claim 12, Ausserlechner further teaches wherein the rod comprises two or more segments having different magnetic polarity (see Fig. 1 and [0036]).         Regarding claim 14, Ausserlechner and Ruigrok disclose the system of claim 1, Ausserlechner further teaches wherein each magnetic field sensing element produces an output signal representing the magnetic field as detected by the respective magnetic field sensing element (see abstract and Fig. 2A-3B).          Regarding claim 15, Ausserlechner and Ruigrok disclose the system of claim 14, Ausserlechner further teaches comprising a processing circuit coupled to receive the output signals of the magnetic field sensing elements and calculate a detected angle of the magnetic field (see [0033, 0041, 0052, 0059] and Figs. 3AB).          Regarding claim 16, Ausserlechner and Ruigrok disclose the system of claim 15, Ruigrok further teaches wherein the processing circuit is configured to cancel the effect of a stray magnetic field having a direction substantially orthogonal to a line from the first set to the second set of magnetic field sensing elements (see [0052, 0056, and 0063-0064]). 
         Regarding claim 17, Ausserlechner and Ruigrok disclose the system of claim 16, Ausserlechner further teaches wherein the processing circuit includes one or more of: a circuit to perform an arctangent function, a circuit to perform a sin function, and a circuit to perform a cosine function (see [0047-0052]). 5.     Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner et al. (US. Pub. 2018/0335294; hereinafter “Ausserlechner294”) in view of Ruigrok.      
        Regarding claim 18,  Ausserlechner294 discloses, in Figs. 1-10, a system (100, in Fig. 1) comprising:          a magnetic target (a magnet 215, in Fig. 7) producing a rotating magnetic field;          a first set of magnetic field sensing elements (magnetic sensing elements 1 and 3 in Figs. 7-9) placed in spaced relation to the magnetic target to detect the rotating magnetic field; and            a second set of magnetic field sensing elements (magnetic sensing elements 2 and 4 in Figs. 7-9) placed in spaced relation to the magnetic target to detect the rotating magnetic field,          wherein the first set of magnetic field sensing elements (1 and 3) is positioned so that the first set of magnetic field sensing elements detects a stronger rotating magnetic field than the second set of magnetic field sensing elements detects (as shown in Figs. 8-9; the first set of magnetic sensing elements 1 and 3 positioned closer to the rotational magnet 215 than the second set of magnetic sensing elements 2 and 4, thus the first set of magnetic sensing elements detect a stronger rotating magnetic field than the second set of magnetic sensing elements),          wherein the axes of maximum sensitivity of the magnetic field sensing elements (1 and 3) of the first set define a first plane (a first sensitivity plane is defined by the first set sensing elements 1 and 3; see Figs. 7-9) and the axes of maximum sensitivity of the magnetic field sensing elements of the second set define a second plane (a first sensitivity plane is defined by the first set sensing elements 2 and 4),           wherein the axis of maximum sensitivity of the first magnetic field sensing element (the first magnetic sensing element 1; see Fig. 8) is orthogonal to the axis of maximum sensitivity of the second magnetic field sensing element (the second magnetic sensing element 3; see Fig. 8), the third magnetic sensing element 2; see Fig. 8) is orthogonal to the axis of maximum sensitivity of the fourth magnetic field sensing element (the fourth magnetic sensing element 4; see Fig. 8),          wherein the axis of maximum sensitivity of the first magnetic field sensing element is parallel to the axis of maximum sensitivity of the third magnetic field sensing element (Fig. 8 show the axes of sensitivity of two sensing elements 1 and 2 are parallel), and wherein the axis of maximum sensitivity of the second magnetic field sensing element is parallel to the axis of maximum sensitivity of the fourth magnetic field sensing element (Fig. 8 show the axes of sensitivity of two sensing elements 3 and 4 are parallel). 
         Ausserlechner294 does not explicitly specify that wherein the first and second set of magnetic field sensing elements are configured to detect a stray magnetic field. 
         Ruigrok discloses a magnetic field sensing system for comprising a plurality of magnetic sensing elements (54, 56, 108, 110, in Figs. 12-18) arranged surrounding a center point of a rotationally magnetic field generator (52), wherein the plurality of magnetic sensing elements (54, 56, 108, 110) are placed so that the magnetic field sensing elements each detect, with approximately equal strength, a stray magnetic field (the arrangement of the magnetic sensing elements 54, 56, 108 in Figs. 12-15, each element detects, with approximately equal strength, a stray magnetic field 30; see  paragraphs [0027, 28, 43-46, 50-53]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the first and second set of magnetic field sensing elements of the magnetic measurement system of Ausserlechner294 for detecting a stray magnetic field as taught by Ruigrok for purpose of measuring angular position while 
        Regarding claim 19, Ausserlechner294 and Ruigrok disclose the system of claim 18, Ausserlechner294 further teaches wherein the first and second magnetic field sensing elements (the magnetic sensing elements 1 and 3, in Fig. 9) are on opposite sides of a centerline (a line of symmetry in Fig. 9), the centerline being parallel to the magnetic field, and wherein the third and fourth magnetic field sensing elements (the magnetic sensing elements 2 and 4) are on opposite sides of the centerline (see Fig. 9). 6.     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of Ruigrok and further in view of Ausserlechner294.         Regarding claim 5, Ausserlechner and Ruigrok disclose the system of claim 4, except for specifying that wherein the axis of maximum sensitivity of the first magnetic field sensing element is parallel to the axis of maximum sensitivity of the third magnetic field sensing element, and wherein the axis of maximum sensitivity of the second magnetic field sensing element is parallel to the axis of maximum sensitivity of the fourth magnetic field sensing element.          Ausserlechner294 discloses a magnetic sensor system (800 in Fig. 8) comprising the axis of maximum sensitivity of the first magnetic field sensing element (1 in Fig. 8) is parallel to the axis of maximum sensitivity of the third magnetic field sensing element (2), and the axis of maximum sensitivity of the second magnetic field sensing element (3) is parallel to the axis of maximum sensitivity of the fourth magnetic field sensing element (4).
.  
7.     Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of Ruigrok and further in view of Nazarian et al. (US. Pub. 2014/0232379).         Regarding claim 5, Ausserlechner and Ruigrok disclose the system of claim 4, except for specifying that wherein the axis of maximum sensitivity of the first magnetic field sensing element is parallel to the axis of maximum sensitivity of the third magnetic field sensing element, and wherein the axis of maximum sensitivity of the second magnetic field sensing element is parallel to the axis of maximum sensitivity of the fourth magnetic field sensing element.          Nazarian discloses a magnetic sensor system (200 in Fig. 2) comprising the axis of maximum sensitivity of the first magnetic field sensing element (a sensing element 223 in Fig. 2) is parallel to the axis of maximum sensitivity of the third magnetic field sensing element (a sensing element 222), and the axis of maximum sensitivity of the second magnetic field sensing element (a sensing element 224) is parallel to the axis of maximum sensitivity of the fourth magnetic field sensing element (a sensing element 221).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the magnetic sensor system of Ausserlechner and Ruigrok by having the axis of maximum sensitivity of the first magnetic field sensing element is parallel to the axis of maximum sensitivity of the third magnetic field sensing element, and the axis of maximum sensitivity of the second magnetic field sensing element is parallel to the axis of maximum sensitivity of the fourth magnetic field sensing element, as taught by Nazarian for purpose of providing the magnetic sensor system that is highly immune with respect to external magnetic fields. The magnetic sensor elements are easily mechanically supported by the biasing magnet hence there is no need for any further mechanical structures for carrying and/or supporting the magnetic sensor elements at their respective spatial position.        Regarding claim 6, Ausserlechner and Ruigrok and Nazarian disclose the system of claim 5, Nazarian further teaches wherein the first and second magnetic field sensing elements (223 and 224) are on opposite sides of a centerline (a magnetization direction 212 in Fig. 2 is indicated as a centerline), the centerline (212) being parallel to the magnetic field (see Fig. 2), and wherein the third and fourth magnetic field sensing elements (221 and 22) are on opposite sides of the centerline (see Fig. 2). 
        Regarding claim 7, Ausserlechner and Ruigrok and Nazarian the system of claim 6, Nazarian further teaches wherein the centerline (212) is parallel to the first plane (in Fig. 2, the arrow 212 or centerline is parallel to the plane of magnetic sensing elements 223 and 224). 

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Binder (U.S Pub. 9933448)           Stray-field robust, twist-insensitive magnetic speed sensors.

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
11/15/2021